u El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
Eugenio Dalmau, como arrendatario de cierta propiedad inmueble, tomaba dinero prestado a doña Carmen Jeannot, viuda de Ramos, y en garantía del préstamo afectaba las plantaciones de caña existentes en la finca.
Posteriormente la señora Ramos estableció demanda en la Corte de Distrito de Guayama en cobro de un saldo de-bido por virtud de esta obligación, y embargó las cañas en crecimiento así afectadas.
La Central Machete intervino entonces alegando tener un subsiguiente contrato de préstamo refaccionario, y ser de-mandante en un pleito pendiente contra Dalmau en la Corte Municipal de Ponce, en el cual se había practicado un se-gundo embargo de la misma caña.
La Corte de Distrito de Guayama, después de celebrar una vista sobre los méritos, resolvió que la reclamación he-cha por la central constituía un crédito preferente, y como *129tal tenía derecho a qne fuera primero satisfecha con el pro-ducto de la caña embargada.
La tínica prueba aducida al juicio fué un simple pagaré pagadero a la orden de la central, el documento arriba des-crito en primer lugar,,y la declaración de Dalmau en el sen-tido de que él había gastado el dinero que obtuvo de la se-ñora Ramos para terminar la siembra de la caña en cues-tión y había usado el importe recibido de la central en el tercer desyerbo de la caña. No hubo absolutamente nada que indicase un acuerdo definitivo entre las partes ya para contratar respecto al fin o fines para el cual fué facilitado el dinero, o cómo había de ser empleado. En ausencia de alguna prueba en contrario, el deudor en uno u otro caso es-taba en libertad para emplear, el producto en aquella • forma que estimase conveniente. El mero hecho de que el dinero fuera empleado en la siembra y cultivo de la caña no podía convertir una u otra de las obligaciones en un contrato de refacción agrícola.
No existe, pues, ninguna base para la teoría del inter-ventor de una preferencia por el fundamento de un gravamen subsiguiente, y por tanto superior, de crédito refaccio-nario, en lo que respecta a tales dos contratos no inscritos. Por otra parte, una ley aprobada en marzo 10, 1904 (p. 131) titulada “Ley para que los agricultores puedan contraer préstamos con la garantía de productos y efectos agrícolas, y para otros fines,” prescribe que:
“Serán objeto de garantía para esta clase especial de préstamos, las cosechas recolectadas o por recolectar, los frutos, granos, semi-llas, legumbres, aguardientes, mieles, azúcar, tabaco, sal marina, ma-deras de construcción, plantas secas, ganados, aves de corral, carros, artefactos y máquinas agrícolas movibles.”
Es cierto que las partes en la primera de las dos obliga-ciones aquí envueltas no observaron el procedimiento pres-crito por esa ley; y puede ser, y probablemente es también cierto, que varias de sus disposiciones, tal como la que per-*130mite el remate de los efectos, no servirían al acreedor que no pnede presentar la certificación formal que expresamente constituye la base de ese procedimiento. Pero de ello no se infiere que un gravamen que deliberadamente se ba consti-tuido sobre nna cosecha en crecimiento por sn dueño sin cumplirse estrictamente con el método prescrito por la ley por tal omisión es absolutamente nulo. El fin principal de la disposición legal era hacer que tales dueños pudieran to-mar dinero prestado por virtud de dicha garantía; y no hay lugar a duda en cuanto a la intención de las partes res-pecto al contrato arriba citado en primer término, de esta-blecer un gravamen sobre la cosecha en cuestión como ga-rantía del préstamo.
No hay nada que.indique, ya en la opinión emitida por el juez sentenciador ni en el alegato del apelante, aparte de la cuestión de un segundo y por tanto superior contrato de préstamo agrícola, ya resuelta, porque. en lo que respecta a las partes en el primitivo contrato, o en cuanto al pri-mero y segundo acreedores embargantes en este caso, no debe darse completa fuerza y efecto al expresado gravamen.
Pero sea esto como fuere, y por otras razones ya indica-das, la sentencia apelada debe revocarse, y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.